Order issued September 6, 2012




                                               In The
                                    Qrourt of Appeals
                          lliifth. 1Di.strict of We.xa.s at 1Dalla.s
                                         No. 05-11-01330-CR


                           DARIUS DESHAD LOCKHART, Appellant

                                                v.
                                   THE STATE OF TEXAS, Appellee


                             On Appeal from the 204th District Court
                                      Dallas County, Texas
                               Trial Court Cause No. F10-52177-Q


                                           ORDER
        The State's August 31,2012 motion for extension of time to file the State's tendered brief

is GRANTED, and the State's brief received by the Clerk on August 31, 2012 is DEEMED timely

filed on the date of this order.




                                                     LANAMYERS U
                                                     JUSTICE